Exhibit 10.1

Execution Version

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

BANK OF AMERICA, N.A.

One Bryant Park

New York, NY 10036

CONFIDENTIAL

October 14, 2014

Southwestern Energy Company

2350 North Sam Houston Parkway East, Suite 125

Houston, Texas 77032

Attention: R. Craig Owen, Senior Vice President and Chief Financial Officer

Project Panhandle

Commitment Letter

Ladies and Gentlemen:

You (“you” or the “Borrower”) have advised Bank of America, N.A. (“Bank of
America”) and Merrill Lynch, Pierce, Fenner & Smith Incorporated (together with
its designated affiliates, “MLPFS” and, together with Bank of America, the
“Commitment Parties”, “we” or “us”) that you, directly or indirectly through one
of your wholly-owned domestic subsidiaries, intend to acquire (the
“Acquisition”) certain oil and gas properties and related assets previously
identified to us as “Panhandle” (the “Acquired Business”) from Chesapeake
Appalachia, L.L.C. (the “Seller”) and to consummate the other Transactions. In
connection therewith, the Borrower desires to have available a 364-day senior
unsecured bridge term loan credit facility (the “Bridge Facility”) in an
aggregate principal amount of $5.0 billion (as such amount may be reduced as set
forth in the Term Sheet). The date of consummation of the Acquisition is
referred to herein as the “Closing Date.”

1. Commitments. In connection with the foregoing, (a) Bank of America (together
with any other initial lender that becomes a party hereto pursuant to Section 8
hereof, each an “Initial Lender” and together, the “Initial Lenders”) is pleased
to advise you of its several, but not joint, commitment to provide the full
principal amount of the Bridge Facility and its willingness to act as the sole
and exclusive administrative agent (in such capacity, the “Administrative
Agent”) for the Bridge Facility, (b) MLPFS is pleased to advise you of its
willingness, and you hereby engage MLPFS, to act as the sole and exclusive lead
arranger and sole and exclusive bookrunnner for the Bridge Facility (in such
capacity, the “Lead Arranger”) for the Bridge Facility, and in connection
therewith to form a syndicate of lenders for the Bridge Facility (collectively,
with Bank of America, the “Lenders”) in consultation with you and reasonably
acceptable to you (such consent not to be unreasonably withheld or delayed, and
it being understood that the Permitted Assignees are acceptable); provided that
(a) the Initial Lenders agree not to syndicate or assign their commitments to
competitors of the Borrower and its subsidiaries (the “Disqualified Lenders”),
and (b) notwithstanding the Initial Lenders’ right to syndicate the Bridge
Facility and receive commitments with respect thereto, unless you otherwise
agree in writing, (i) no Initial Lender shall be relieved, released or novated
from its obligations hereunder (including its obligation to fund the Bridge
Facility on the Closing Date) in connection with any syndication, assignment or
participation of the Bridge Facility, including its commitments in respect
thereof, until after the initial funding under the Bridge Facility on the
Closing Date has occurred, (ii) no assignment or novation shall become effective
(as between you and the Initial Lenders) with respect to all or any portion of
any Initial



--------------------------------------------------------------------------------

Lender’s commitments in respect of the Bridge Facility until the initial funding
of the Bridge Facility has occurred, (iii) the Initial Lenders shall retain
exclusive control over all rights and obligations with respect to its
commitments in respect of the Bridge Facility, including all rights with respect
to consents, modifications, supplements, waivers and amendments, until the
initial funding under the Bridge Facility on the Closing Date has occurred and
(iv) the Initial Lenders shall not assign prior to the Closing Date more than
49% of their aggregate commitments under the Bridge Facility; provided that the
preceding clauses (i) through (iv) shall not apply to any reduction of
commitments in connection with the appointment of any additional Initial Lender
or other assignment to a Lender pursuant to Section 8. It is further agreed that
Bank of America and MLPFS will have “lead left” placement on all marketing
materials relating to the Bridge Facility and will perform the duties and
exercise the authority customarily performed and exercised by them in such role.
You further agree that no other agents, co-agents, arrangers or bookrunners will
be appointed, no other titles will be awarded and no compensation (other than
that expressly contemplated by this Commitment Letter and the Fee Letter
referred to below) will be paid to any Lender in order to obtain commitments in
connection with the Bridge Facility unless you and we shall so agree; provided
that prior to the Closing Date you may appoint one or more additional agents for
the Bridge Facility and award such person additional agent or co-agent titles in
a manner and with economics determined by you in consultation with MLPFS; so
long as (i) such person shall not receive a “lead arranger” or “bookrunner”
role, (ii) the percentage of compensatory economics awarded to such person shall
not exceed its percentage of the aggregate commitment hereunder with respect to
the Bridge Facility, (iii) upon such appointment such person (or its lending
affiliate) shall assume a commitment hereunder as an Initial Lender in
accordance with Section 8 (and Bank of America’s commitment hereunder shall be
correspondingly reduced) and (iv) in no event shall the Initial Lender party
hereto on the date hereof receive, in the aggregate, less than the greater of
(x) 40% of the compensatory economics hereunder and (y) the percent of the
compensatory economics hereunder awarded to any other Initial Lender. The
commitments of the Initial Lenders in respect of the Bridge Facility and the
undertaking of the Lead Arranger to provide the services described herein are
subject to the satisfaction of each of the conditions precedent set forth, in
Section 5 hereof and Exhibit B hereto. All capitalized terms used and not
otherwise defined herein shall have the same meanings as specified in “Term
Sheet”. It is understood that the Initial Lenders’ commitments hereunder are not
conditioned upon the syndication of, or receipt of commitments in respect of,
the Bridge Facility and in no event shall the commencement or successful
completion of syndication of the Bridge Facility constitute a condition to the
availability of the Bridge Facility on the Closing Date.

2. Syndication. The Lead Arranger intends to commence syndication of the Bridge
Facility promptly after your acceptance of the terms of this Commitment Letter
and the Fee Letter (as hereinafter defined) (which syndication shall not reduce
the commitment of the Initial Lender hereunder, except as provided for in
Section 8) and you agree to provide us with a period of at least 15 consecutive
business days following the receipt of the Information Memorandum and prior to
the Closing Date to syndicate the Bridge Facility (provided that such period
(x) shall not include November 27 or November 28 and (y) shall end on or prior
to December 19, 2014 or begin on or after January 5, 2015). Until the Closing
Date, you agree to actively assist the Lead Arranger in achieving a Successful
Syndication (as defined in the Fee Letter). Such assistance shall include
(a) your providing and causing your advisors to provide the Lead Arranger all
customary information required to complete such syndication as reasonably
requested by the Lead Arranger (including the Projections (as hereinafter
defined)), (b) your assistance in the preparation of an information memorandum
with respect to the Bridge Facility in form and substance customary for
transactions of this type and otherwise reasonably satisfactory to the Lead
Arranger (each, an “Information Memorandum”) and other customary offering and
marketing materials to be used in connection with the syndication of the Bridge
Facility (collectively with the Term Sheet and any additional summary of terms
prepared for distribution to Public Lenders (as hereinafter defined), the
“Information Materials”), (c) your using your commercially reasonable efforts to
ensure that the syndication efforts of the Lead Arranger benefit materially from
your existing lending relationships,

 

-2-



--------------------------------------------------------------------------------

(d) the Borrower having monitored Public Debt Ratings after giving effect to the
Transactions from Moody’s Investors Service, Inc. (“Moody’s”) and Standard &
Poor’s Financial Services LLC (“S&P”), (e) your using commercially reasonable
efforts to execute and deliver one or more Joinder Agreements (as hereinafter
defined) or, if applicable, the Credit Documentation (as hereinafter defined),
in each case as soon as reasonably practicable following commencement of
syndication of the Bridge Facility and (f) your using your commercially
reasonable efforts to make appropriate senior officers and certain advisors
available from time to time to attend and to make presentations at one or more
meetings of prospective Lenders at times and locations to be mutually agreed
upon.

You further agree to use commercially reasonable efforts to deliver to the
Investment Bank (as hereinafter defined), not later than 15 business days prior
to the Closing Date (or as soon thereafter as reasonably practicable), a
complete preliminary prospectus supplement, preliminary offering memorandum or
preliminary private placement memorandum (collectively, an “Offering Document”)
suitable for use in a customary “road show” relating to the placing or selling
of securities in connection with the Permanent Financing, including audited and
unaudited financial statements of the Borrower and the Acquired Business, as
applicable, pro forma financial statements, reserve engineer reports and other
financial data of the type and form customarily included in offering memoranda,
prospectuses and similar documents (including as referred to in paragraphs
(ii) and (iii) of Exhibit B hereto), prepared in accordance with Regulation S-X
and Regulation S-K under the Securities Act of 1933, as amended, as well as
using your reasonable best efforts to cause to be delivered (i) drafts of
customary comfort letters (which shall provide “negative assurance” comfort) by
independent auditors and reserve engineers (as applicable) of the Borrower,
which such auditors are prepared to issue upon completion of customary
procedures and (ii) a customary “10b-5” legal opinion or disclosure letter from
your counsel.

In order to facilitate an orderly and successful syndication of the Bridge
Facility, you agree that until the Closing Date, the Borrower will not issue,
announce, offer, place or arrange debt securities or any syndicated credit
facilities of the Borrower or its subsidiaries (other than (i) the Senior Notes,
(ii) any commercial paper issued in the ordinary course of business, and
(iii) any other financing agreed by the Lead Arranger), in each case if such
issuance, announcement, offering, placement or arrangement could reasonably be
expected to materially impair the primary syndication of the Bridge Facility (it
being understood that the Borrower’s and its subsidiaries’ ordinary course
borrowings under its Existing Credit Agreement, short term working capital
facilities and ordinary course capital lease, purchase money and equipment
financings will not materially impair the syndication of the Bridge Facility).

Except as specified on Exhibit B, notwithstanding anything to the contrary
contained in this Commitment Letter or the Fee Letter or any other letter
agreement or undertaking concerning the financing of the Transactions to the
contrary, the obtaining of the ratings referenced above shall not constitute a
condition to the commitments hereunder or the funding of the Bridge Facility on
the Closing Date.

It is understood and agreed that the Lead Arranger will manage and control all
aspects of the syndication of the Bridge Facility in consultation with you,
including decisions as to the selection of prospective Lenders (subject to your
consent rights set forth in Section 1 and excluding Disqualified Lenders) and
any titles offered to proposed Lenders, when commitments will be accepted, the
final allocations of the commitments among the Lenders and the amount and the
distribution of fees among Lenders. It is understood that no Lender
participating in the Bridge Facility will receive compensation from you in order
to obtain its commitment, except on the terms contained herein and in the Term
Sheet and Fee Letter.

 

-3-



--------------------------------------------------------------------------------

3. Information Requirements. You hereby represent and warrant that (a) all
written information, other than Projections and information of a general
economic or industry nature (the “Information”), that has been or is hereafter
made available to the Lead Arranger or any of the Lenders by or on behalf of you
or any of your representatives in connection with any aspect of the Transactions
(which Information shall be to the best of your knowledge to the extent it
relates to the Acquired Business), when taken as a whole after giving effect to
all supplements and updates provided thereto, is or will be, when furnished,
complete and correct in all material respects and does not or will not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained therein not materially misleading in
light of the circumstances under which such statements were made and (b) all
financial projections concerning the Borrower, its subsidiaries, and the
Acquired Business that have been or are hereafter made available to the Lead
Arranger or any of the Commitment Parties by or on behalf of you or any of your
representatives (the “Projections”) have been or will be prepared in good faith
based upon assumptions that are believed by you to be reasonable at the time
made and at the time such Projections are furnished to the Lead Arranger or any
of the Commitment Parties; it being understood that (x) the Projections are as
to future events and are not to be viewed as facts, the Projections are subject
to significant uncertainties and contingencies, many of which are beyond your
control, that no assurance can be given that any particular Projections will be
realized and that actual results during the period or periods covered by any
such Projections may differ from the projected results and such differences may
be material and (y) projections concerning volumes attributable to oil and gas
properties and production and cost estimates in reserve reports are necessarily
based upon professional opinions, estimates and projections and that the
Borrower does not warrant that such opinions, estimates and projections will
ultimately prove to have been accurate. You agree that if at any time prior to
the Closing Date, you become aware that any of the representations in the
preceding sentence would be incorrect in any material respect if the Information
and Projections were being furnished, and such representations were being made,
at such time, then you will promptly supplement, or cause to be supplemented,
the Information and Projections so that (with respect to the Information
relating to the Acquired Business, to the best of your knowledge) such
representations will be correct in all material respects at such time. In
issuing this commitment and in arranging and syndicating the Bridge Facility,
the Commitment Parties are and will be using and relying on the Information and
the Projections without independent verification thereof.

You acknowledge that (a) the Lead Arranger on your behalf will make available
Information Materials to the proposed syndicate of Lenders by posting the
Information Materials on IntraLinks or another similar electronic system
(subject to the provisions of Section 6 below) and (b) certain prospective
Lenders (such Lenders, “Public Lenders”; all other Lenders, “Private Lenders”)
may have personnel that do not wish to receive material non-public information
(within the meaning of the United States federal securities laws, “MNPI”) with
respect to the Borrower, the Acquired Business or the Seller, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such entities’ securities. If
reasonably requested by the Lead Arranger, you will assist us in preparing an
additional version of the Information Materials not containing MNPI (the “Public
Information Materials”) to be distributed to prospective Public Lenders.

Before distribution of any Information Materials (a) to prospective Private
Lenders, you shall provide us with a customary letter authorizing the
dissemination of the Information Materials and (b) to prospective Public
Lenders, you shall provide us with a customary letter authorizing the
dissemination of the Public Information Materials and confirming the absence of
MNPI therefrom and exculpate you and us with respect to any liability related to
the unauthorized use or misuse of the contents of the Information Materials or
related offering and marketing materials by the recipients thereof. In addition,
at our request, you shall use commercially reasonable efforts to identify Public
Information Materials by clearly and conspicuously marking the same as “PUBLIC”
(it being understood that you shall not be under any obligation to mark any
particular Information Materials “PUBLIC”). You agree

 

-4-



--------------------------------------------------------------------------------

that, unless expressly identified as “PUBLIC,” each document to be disseminated
by the Lead Arranger (or any other agent) to any Lender in connection with the
Bridge Facility will be deemed to contain MNPI and we will not make any such
materials available to Public Lenders.

You agree that, subject to the confidentiality and other provisions of this
Commitment Letter, the Lead Arranger on your behalf may distribute the following
documents to all prospective Lenders, unless you advise the Lead Arranger in
writing (including by email) within a reasonable time prior to their intended
distributions (provided that such materials have been provided to you and your
counsel for review a reasonable period of time prior thereto) that such material
should only be distributed to prospective Private Lenders: (a) administrative
materials for prospective Lenders such as lender meeting invitations and funding
and closing memoranda, (b) term sheets and notifications of changes to the terms
of the Bridge Facility and (c) other materials intended for prospective Lenders
after the initial distribution of the Information Materials, including drafts
and final versions of definitive documents with respect to the Bridge Facility.
If you advise us that any of the foregoing items should be distributed only to
Private Lenders, then the Lead Arranger will not distribute such materials to
Public Lenders without your consent.

4. Fees and Indemnities.

(a) You agree to pay the fees set forth in the separate fee letter addressed to
you dated the date hereof from the Commitment Parties (the “Fee Letter”). You
also agree to reimburse the Commitment Parties from time to time on demand for
all reasonable and documented out-of-pocket fees and expenses of the
Administrative Agent and the Commitment Parties (including the reasonable and
documented fees, disbursements and other charges of one counsel to the Lead
Arranger and the Administrative Agent and, if necessary, of a single local
counsel in each appropriate jurisdiction (which may include a single special
counsel acting in multiple jurisdictions) and, in the case of an actual or
perceived conflict of interest where the Commitment Party affected by such
conflict informs you of such conflict and thereafter retains its own counsel, of
another firm of counsel for such affected party) incurred in connection with the
Bridge Facility, the syndication thereof, the preparation of the Credit
Documentation therefor and the other transactions contemplated hereby whether or
not the Closing Date occurs or any Credit Documentation is executed and
delivered or any extensions of credit are made under the Bridge Facility. You
acknowledge that we may receive a benefit, including without limitation, a
discount, credit or other accommodation, from such counsel based on the fees
such counsel may receive on account of their relationship with us including,
without limitation, fees paid pursuant hereto.

(b) You also agree to indemnify and hold harmless each of the Commitment Parties
and each of their affiliates and controlling persons and their respective
officers, directors, employees, agents, advisors and other representatives
(each, an “Indemnified Party”) from and against (and will reimburse each
Indemnified Party as the same are incurred for) any and all claims, damages,
losses, liabilities and reasonable and documented expenses (including, without
limitation, the reasonable and documented fees, disbursements and other charges
of one firm of counsel for all such Indemnified Parties, taken as a whole and,
if necessary, of a single local counsel in each appropriate jurisdiction (which
may include a single special counsel acting in multiple jurisdictions) for all
such Indemnified Parties, taken as a whole (and, in the case of an actual or
perceived conflict of interest where the Indemnified Party affected by such
conflict informs you of such conflict and thereafter retains its own counsel, of
another firm of counsel for such affected Indemnified Party)) that may be
incurred by or awarded against any Indemnified Party, in each case arising out
of or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) (a) any aspect of the Transactions or any
similar transaction and any of the other transactions contemplated thereby or
(b) the Bridge Facility, or any use made or proposed to be made with the
proceeds thereof, except to the extent such claim, damage, loss, liability or
expense is (i) found in a final, non-appealable

 

-5-



--------------------------------------------------------------------------------

judgment by a court of competent jurisdiction to have resulted from such
Indemnified Party’s or any of such Indemnified Person’s or Related Indemnified
Party’s gross negligence, willful misconduct or bad faith, (ii) a material
breach of the obligations of such Indemnified Party or any of such Indemnified
Party’s controlled affiliates under this Commitment Letter, the Term Sheet or
the Fee Letter (as determined by a court of competent jurisdiction in a final
and non-appealable decision) or (iii) any Proceeding that does not involve an
act or omission by you or any of your affiliates and that is brought by an
Indemnified Party against any other Indemnified Party (other than any claims
against any Commitment Party in its capacity or in fulfilling its role as an
Administrative Agent or arranger or any similar role under the Bridge Facility).
In the case of any claim, litigation, investigation or proceeding (any of the
foregoing, a “Proceeding”) to which the indemnity in this paragraph applies,
such indemnity shall be effective whether or not such Proceeding is brought by
you, your equity holders or creditors, the Seller or its subsidiaries,
affiliates or equity holders, or an Indemnified Party, whether or not an
Indemnified Party is otherwise a party thereto and whether or not any aspect of
the Transactions is consummated. You also agree that no Indemnified Party shall
have any liability (whether direct or indirect, in contract or tort or
otherwise) to you, the Seller, or your or their subsidiaries or affiliates or to
your or their respective equity holders or creditors or any other person arising
out of, related to or in connection with any aspect of the Transactions, except
to the extent of direct (as opposed to special, indirect, consequential or
punitive) damages determined in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s or such
Related Indemnified Party’s gross negligence, bad faith or willful misconduct.
It is further agreed that the Commitment Parties shall only have liability to
you (as opposed to any other person), and that the Commitment Parties shall be
liable solely in respect of their respective commitments to the Bridge Facility,
on a several, and not joint, basis with any other Lender. Notwithstanding any
other provision of this Commitment Letter, but without limiting your
indemnification obligations above, none of we, you or any Indemnified Party
shall be liable for any indirect, special, punitive or consequential damages in
connection with this Commitment Letter, the Fee Letter, the Transactions or its
activities relating to the Bridge Facility. Notwithstanding any other provision
of this Commitment Letter, no Indemnified Party shall be liable for any damages
arising from the use by others of information or other materials obtained
through electronic telecommunications or other information transmission systems,
other than for direct, actual damages resulting from the gross negligence or
willful misconduct of such Indemnified Party as determined by a final,
non-appealable judgment of a court of competent jurisdiction. You shall not,
without the prior written consent of an Indemnified Party (which consent shall
not be unreasonably withheld, conditioned or delayed), effect any settlement of
any pending or threatened Proceeding against an Indemnified Party in respect of
which indemnity could have been sought hereunder by such Indemnified Party
unless (i) such settlement includes an unconditional release of such Indemnified
Party from all liability or claims that are the subject matter of such
Proceeding and (ii) does not include any statement as to any admission by or on
behalf of such Indemnified Party. For the purposes hereof, “Related Indemnified
Party” means (i) any controlling person or controlled affiliate of such
Indemnified Party, (ii) the respective directors, officers or employees of such
Indemnified Party or any of its controlling persons or controlled affiliates and
(iii) the respective agents of such Indemnified Party or any of its controlling
persons or controlled affiliates, in the case of this clause (iii), acting on
behalf of, or at the express instructions of, such Indemnified Party,
controlling person or such controlled affiliate; provided that each reference to
a controlling person, controlled affiliate, director, officer or employee in
this sentence pertains to a controlling person, controlled affiliate, director,
officer or employee involved in the negotiation or syndication of this
Commitment Letter and the Bridge Facility.

You shall not be liable for any settlement of any Proceeding effected without
your consent (which consent shall not be unreasonably withheld, conditioned or
delayed), but if settled with your written consent or if there is a judgment by
a court of competent jurisdiction in any such Proceeding, you agree to indemnify
and hold harmless each Indemnified Person from and against any and all losses,
claims, damages, liabilities and expenses by reason of such settlement or
judgment in accordance with the other provisions of this Section 4.

 

-6-



--------------------------------------------------------------------------------

5. Conditions to Financing. The Initial Lenders’ commitment hereunder to fund
the Bridge Facility on the Closing Date, and each of our agreements to perform
the services described herein, are subject to (a) the negotiation, execution and
delivery of definitive documentation with respect to the Bridge Facility
consistent with this Commitment Letter and the Fee Letter, giving due regard to
the Documentation Principles and otherwise mutually agreed to be customary and
appropriate for transactions of this type subject always to the Limited
Conditionality Provision (as defined below) (the “Credit Documentation” or
“Credit Documents”), (b) one or more investment banks reasonably satisfactory to
the Lead Arranger (collectively, the “Investment Bank”) shall have been engaged
to publicly sell or privately place the Permanent Financing and other debt and
equity securities for the purpose of replacing or refinancing all or a portion
of the Bridge Facility, and (c) the satisfaction of other conditions set forth
on Exhibit B.

Notwithstanding anything in this Commitment Letter, the Fee Letter, the Credit
Documentation or any other letter agreement or other undertaking concerning the
financing of the Transactions to the contrary (i) the only representations the
accuracy of which shall be a condition to the availability of the Bridge
Facility on the Closing Date shall be (a) the representations made by the Seller
with respect to the Acquired Business in the Acquisition Agreement as are
material to the interests of the Lenders, but only to the extent that you have
(or a subsidiary of yours has) the right to terminate your obligations under the
Acquisition Agreement (as hereinafter defined), or to decline to consummate the
Acquisition pursuant to the Acquisition Agreement, as a result of a breach of
such representations in the Acquisition Agreement (the “Acquisition Agreement
Representations”) and (b) the Specified Representations (as hereinafter defined)
in the Credit Documentation and (ii) the terms of the Credit Documentation shall
be in a form such that they do not impair the availability of the Bridge
Facility on the Closing Date if the conditions set forth in this Section 5 and
in Exhibit B hereto are satisfied. Those matters that are not covered by or made
clear under the provisions of this Commitment Letter, the Term Sheet or the Fee
Letter are subject to the approval and agreement of the Lead Arranger and you;
provided that such approvals and agreements shall be in a manner that is
consistent with the Term Sheet and customary and appropriate for transactions of
this type consistent with the “Documentation” paragraph in Exhibit A hereto and
shall be subject to the Limited Conditionality Provision.

For purposes hereof, “Specified Representations” means the representations and
warranties of the Borrower set forth in the Credit Documentation relating to
corporate status, corporate power and authority to enter into the Credit
Documentation, due authorization, execution, delivery and enforceability of the
Credit Documentation, no conflicts with or consents under charter documents or
material debt instruments related to the entering into and performance of the
Credit Documentation, solvency as of the Closing Date (after giving effect to
the Transactions) of the Borrower and its subsidiaries on a consolidated basis
(with solvency to be defined in a manner consistent with the solvency
certificate to be delivered in the form set forth in Annex I attached hereto),
Federal Reserve margin regulations, the U.S.A. Patriot Act, OFAC, the Foreign
Corrupt Practices Act, the Investment Company Act, historical financial
statements of the Borrower shall fairly present in all material respects to
financial condition and results of the Borrower and its subsidiaries as of the
dates thereof in accordance with GAAP, use of proceeds, change of control and
the absence any continuing event of default (limited to payment defaults,
bankruptcy defaults and cross-acceleration to material indebtedness).

This Section, and the provisions herein, shall be referred to as the “Limited
Conditionality Provision.”

 

-7-



--------------------------------------------------------------------------------

6. Confidentiality and Other Obligations. This Commitment Letter and the Fee
Letter and the contents hereof and thereof are confidential and, may not be
disclosed by you in whole or in part to any person or entity without our prior
written consent except (i) on a confidential basis to your officers, directors,
employees, accountants, attorneys and other professional advisors in connection
with the Transactions, (ii) pursuant to the order of any court or administrative
agency in any pending legal, judicial or administrative proceeding, or otherwise
as required by applicable law or compulsory legal process (in which case your
agree, to the extent practicable and not prohibited by applicable law, to inform
us promptly thereof), (iii) in the case of the Commitment Letter and the
contents hereof (but not the Fee Letter and the contents thereof) as you may
determine is reasonably advisable to comply with your obligations under
securities and other applicable laws and regulations, (iv) this Commitment
Letter and the Fee Letter (redacted in a manner reasonably satisfactory to us)
may be disclosed on a confidential basis to the board of directors and advisors
of the Seller in connection with their consideration of the Transactions,
(v) following your acceptance hereof, the Commitment Letter and its contents
(but not the Fee Letter) in any syndication or other marketing materials in
connection with the Bridge Facility, in any offering memoranda relating to the
Notes or in connection with any public release or filing relating to the
Transactions, (vi) following your acceptance hereof, the Commitment Letter, Term
Sheet and other exhibits and annexes to the Commitment Letter (but not the Fee
Letter), and the contents thereof, on a confidential basis, to potential Lenders
and to rating agencies in connection with obtaining ratings for the Borrower and
the Bridge Facility and Notes and (vii) the aggregate fee amounts contained in
the Fee Letter as part of the Projections, pro forma information or a generic
disclosure of aggregate sources and uses related to fee amounts related to the
Transactions to the extent customary or required in offering and marketing
materials for the Bridge Facility and/or the Notes or in any public release or
filing relating to the Transactions.

The Commitment Parties shall use all confidential information provided to them
by or on behalf of you hereunder solely for the purpose of providing the
services which are the subject of this letter agreement and otherwise in
connection with the Transactions and shall treat confidentially all such
information; provided, however, that nothing herein shall prevent the Commitment
Parties from disclosing any such information (i) pursuant to the order of any
court or administrative agency or in any pending legal, judicial or
administrative proceeding, or otherwise as required by applicable law or
compulsory legal process (in which case the Commitment Parties agree to inform
you promptly thereof prior to such disclosure to the extent not prohibited by
law, rule or regulation), (ii) upon the request or demand of any regulatory
authority having jurisdiction over the Commitment Parties or any of their
respective affiliates (in which case the Commitment Parties agree, to the extent
practicable and not prohibited by applicable law, to inform you promptly thereof
prior to disclosure (except with respect to any audit or examination conducted
by bank accountants or any governmental or bank regulatory authority exercising
examination or regulatory authority)), (iii) to the extent that such information
becomes publicly available other than by reason of disclosure in violation of
this agreement by the Commitment Parties or any of their affiliates or any
related parties thereto, (iv) to the Commitment Parties’ affiliates, employees,
legal counsel, independent auditors and other experts or agents who need to know
such information in connection with the Transactions and are informed of the
confidential nature of such information, (v) for purposes of establishing a “due
diligence” defense, (vi) to the extent that such information is received by the
Commitment Parties from a third party that is not to the Commitment Parties’
knowledge subject to confidentiality obligations to you, (vii) to the extent
that such information is independently developed by the Commitment Parties or
(viii) to potential Lenders, participants or assignees who agree to be bound by
the terms of this paragraph (or language substantially similar to this paragraph
or as otherwise reasonably acceptable to you and each Commitment Party,
including as may be agreed in any confidential information memorandum or other
marketing material) in accordance with the standard syndication processes of
such Commitment Party or customary market standards for dissemination of such
type of information, which shall in any event require “click through” or other
affirmative actions on the part of the recipient to access such information;
provided, that no such disclosure shall be made by such Commitment Party to any
Disqualified Lender. This paragraph shall terminate on the second anniversary of
the date hereof.

 

-8-



--------------------------------------------------------------------------------

You acknowledge that the Commitment Parties or their affiliates may be providing
financing or other services to parties whose interests may conflict with yours.
The Commitment Parties agree that they will not furnish confidential information
obtained from you to any of their other customers and will treat confidential
information relating to the Borrower, the Acquired Business and their respective
affiliates with the same degree of care as they treat their own confidential
information. The Commitment Parties further advise you that they will not make
available to you confidential information that they have obtained or may obtain
from any other customer. In connection with the services and transactions
contemplated hereby, you agree that the Commitment Parties are permitted to
access, use and share with any of their bank or non-bank affiliates, agents,
advisors (legal or otherwise) or representatives any information concerning the
Borrower, the Acquired Business or any of their respective affiliates that is or
may come into the possession of the Commitment Parties or any of such affiliates
subject to the immediately preceding paragraph.

In connection with all aspects of each transaction contemplated by this
Commitment Letter, you acknowledge and agree, and acknowledge your affiliates’
understanding, that: (i) the Bridge Facility and any related arranging or other
services described in this Commitment Letter is an arm’s-length commercial
transaction between you and your affiliates, on the one hand, and the Commitment
Parties, on the other hand, (ii) the Commitment Parties have not provided any
legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby and you have consulted your own legal,
accounting, regulatory and tax advisors to the extent you have deemed
appropriate, (iii) you are capable of evaluating, and understand and accept, the
terms, risks and conditions of the transactions contemplated hereby, (iv) in
connection with each transaction contemplated hereby and the process leading to
such transaction, each of the Commitment Parties has been, is, and will be
acting solely as a principal and has not been, is not, and will not be acting as
an advisor, agent or fiduciary, for you or any of your affiliates, stockholders,
creditors or employees or any other party, (v) the Commitment Parties have not
assumed and will not assume an advisory, agency or fiduciary responsibility in
your or your affiliates’ favor with respect to any of the transactions
contemplated hereby or the process leading thereto (irrespective of whether any
of the Commitment Parties has advised or is currently advising you or your
affiliates on other matters) and the Commitment Parties have no obligation to
you or your affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth in this Commitment Letter and
(vi) the Commitment Parties and their respective affiliates may be engaged in a
broad range of transactions that involve interests that differ from yours and
those of your affiliates, and the Commitment Parties have no obligation to
disclose any of such interests to you or your affiliates. To the fullest extent
permitted by law, you hereby waive and release any claims that you may have
against the Commitment Parties with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated by this Commitment Letter.

The Commitment Parties hereby notify you that pursuant to the requirements of
the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26,
2001) (the “U.S.A. Patriot Act”), each of them is required to obtain, verify and
record information that identifies you, which information includes your name and
address and other information that will allow the Commitment Parties, as
applicable, to identify you in accordance with the U.S.A. Patriot Act, and that
such information may be shared with Lenders.

7. Survival of Obligations. The provisions of Sections 4 (if applicable), 6 and
8 shall remain in full force and effect regardless of whether any Credit
Documentation shall be executed and delivered and notwithstanding the
termination of this Commitment Letter or any commitment or

 

-9-



--------------------------------------------------------------------------------

undertaking of the Commitment Parties hereunder, except that; your obligations
under this Commitment Letter (other than your obligations with respect to
(a) assistance to be provided in connection with the syndication thereof
(including supplementing and/or correcting Information and Projections) prior to
the Closing Date and (b) confidentiality of the Fee Letter and the contents
thereof) shall automatically terminate and, except with respect the
circumstances arising prior to the execution of the Credit Documentation, be
superseded by the provisions of the Credit Documentation upon the initial
funding thereunder. You may terminate this Commitment Letter and/or, on a pro
rata basis, the Initial Lenders’ commitments with respect to the Bridge Facility
(or portion thereof pro rata) hereunder at any time subject to the provisions of
the preceding sentence.

8. Miscellaneous. This Commitment Letter and the Fee Letter may be executed in
multiple counterparts and by different parties hereto in separate counterparts,
all of which, taken together, shall constitute an original. Delivery of an
executed counterpart of a signature page to this Commitment Letter or the Fee
Letter by telecopier, facsimile or other electronic transmission (e.g., a “pdf”
or “tif”) shall be effective as delivery of a manually executed counterpart
thereof. Headings are for convenience of reference only and shall not affect the
construction of, or be taken into consideration when interpreting, this
Commitment Letter or the Fee Letter.

This Commitment Letter and the Fee Letter shall be governed by, and construed in
accordance with, the laws of the State of New York; provided that,
notwithstanding the foregoing to the contrary, it is understood and agreed that
any determinations as to whether any Acquisition Agreement Representations have
been breached shall be governed by the laws of the State of Texas. Each party
hereto hereby irrevocably waives any and all right to trial by jury in any
action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to this Commitment Letter, the Fee Letter,
the Transactions and the other transactions contemplated hereby and thereby or
the actions of the Commitment Parties in the negotiation, performance or
enforcement hereof. Each party hereto hereby irrevocably and unconditionally
submits to the exclusive jurisdiction of any New York State court or Federal
court of the United States of America sitting in the Borough of Manhattan in New
York City in respect of any suit, action or proceeding arising out of or
relating to the provisions of this Commitment Letter, the Fee Letter, the
Transactions and the other transactions contemplated hereby and thereby and
irrevocably agrees that all claims in respect of any such suit, action or
proceeding may be heard and determined in any such court. The parties hereto
agree that service of any process, summons, notice or document by registered
mail addressed to you shall be effective service of process against you for any
suit, action or proceeding relating to any such dispute. Each party hereto
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of the venue of any such suit, action or
proceedings brought in any such court, and any claim that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum. A final judgment in any such suit, action or proceeding brought in any
such court may be enforced in any other courts to whose jurisdiction you are or
may be subject by suit upon judgment.

This Commitment Letter, together with the Fee Letter, embodies the entire
agreement and understanding among the parties hereto and your affiliates with
respect to the Bridge Facility and supersedes all prior agreements and
understandings relating to the subject matter hereof. No party has been
authorized by the Commitment Parties to make any oral or written statements that
are inconsistent with this Commitment Letter. Neither this Commitment Letter
(including the attachments hereto) nor the Fee Letter may be amended or any term
or provision hereof or thereof waived or modified except by an instrument in
writing signed by each of the parties hereto.

This Commitment Letter may not be assigned by you without our prior written
consent (and any purported assignment without such consent will be null and
void), is intended to be solely for the benefit of the parties hereto and is not
intended to confer any benefits upon, or create any rights in favor

 

-10-



--------------------------------------------------------------------------------

of, any person other than the parties hereto (and the Indemnified Parties). Each
Initial Lender may assign all or a portion of its commitment hereunder to one or
more prospective Lenders (i) that are approved by you (such approval not be
unreasonably withheld or delayed), or (ii) that are party to the Existing Credit
Agreement on the date hereof or are otherwise agreed on or prior to the date
hereof (each, a “Permitted Assignee”), whereupon such Initial Lender shall be
released from all or the portion of its commitment hereunder so assigned;
provided that no such assignment shall relieve any Initial Lender of its
obligations hereunder, except to the extent such assignment is evidenced by, at
our election, (i) a customary joinder agreement (a “Joinder Agreement”) pursuant
to which such lender agrees to become party to this agreement and extend
commitments directly to you on the terms set forth herein, and which shall not
add any conditions to the availability of the Bridge Facility or change the
terms of the Bridge Facility or increase compensation payable by you in
connection therewith except as set forth in the Commitment Letter and the Fee
Letter and which shall otherwise be reasonably satisfactory to you and us, or
(ii) the Credit Documentation.

Any and all obligations of, and services to be provided by Bank of America
hereunder (including, without limitation, the Initial Lender’s commitment) may
be performed and any and all rights of Bank of America hereunder may be
exercised by or through any of its respective affiliates or branches and, in
connection with such performance or exercise, Bank of America may exchange with
such affiliates or branches information concerning you and your affiliates that
may be the subject of the transactions contemplated hereby and, to the extent so
employed, such affiliates and branches shall be entitled to the benefits
afforded to Bank of America hereunder.

Please indicate your acceptance of the terms of the Bridge Facility set forth in
this Commitment Letter and the Fee Letter by returning to us executed
counterparts of this Commitment Letter and the Fee Letter not later than
11:59 p.m. (New York City time) on October 14, 2014 whereupon the undertakings
of the parties with respect to the Bridge Facility shall become effective to the
extent and in the manner provided hereby. This offer shall terminate with
respect to the Bridge Facility if not so accepted by you at or prior to that
time. Thereafter, all commitments and undertakings of each Commitment Party
hereunder (or under the Credit Documentation, as applicable) will expire on the
earliest of (a) March 15, 2015, (b) the closing of the Acquisition or the
execution of the Credit Documentation, (c) the date that the Acquisition
Agreement is terminated or expires or pursuit of the Acquisition is abandoned
and (d) receipt by Bank of America of written notice from the Borrower of its
election to terminate all commitments under the Bridge Facility in full.

[The remainder of this page intentionally left blank.]

 

-11-



--------------------------------------------------------------------------------

We are pleased to have the opportunity to work with you in connection with this
important financing.

 

Very truly yours, BANK OF AMERICA, N.A. By:  

/s/ Raza Jafferi

  Name:   Raza Jafferi   Title:   Vice President

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

By:  

/s/ B. Timothy Keller

  Name:   B. Timothy Keller   Title:   Managing Director

Signature Page to Commitment Letter



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first written above: SOUTHWESTERN ENERGY
COMPANY By:  

/s/ R. Craig Owen

  Name:   R. Craig Owen   Title:   Senior Vice President and Chief Financial
Officer

Signature Page to Commitment Letter



--------------------------------------------------------------------------------

EXHIBIT A

SUMMARY OF TERMS AND CONDITIONS

BRIDGE FACILITY

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Exhibit A is attached.

 

Borrower:    Southwestern Energy Company, a Delaware corporation (the
“Borrower”). Guarantors:    None. Transactions:    The Borrower intends to
acquire directly or indirectly through one of its wholly-owned domestic
subsidiaries (the “Acquisition”) certain oil and gas properties and related
assets previously identified as “Panhandle” (the “Acquired Business”) from
Chesapeake Appalachia, L.L.C. ( the “Seller”), pursuant to the Purchase and Sale
Agreement (the “Acquisition Agreement” ) dated as of October 14, 2014 between
Southwestern Energy Production Company and the Seller for an aggregate cash
consideration set forth in the Acquisition Agreement as in effect on the date
hereof (“Acquisition Consideration”). In connection with the Acquisition, the
Borrower desires to (a) have available a 364-day senior unsecured bridge term
loan credit facility described below under the caption “Bridge Facility” and (b)
pay the fees and expenses incurred in connection with the foregoing (the
“Transaction Costs”). It is anticipated that some or all of the Bridge Facility
will be replaced or refinanced by (i) the issuance of senior unsecured notes by
the Borrower through a public offering or in a private placement (the “Senior
Notes”) and (ii) the issuance of equity or equity-linked securities in a public
offering or private placement by the Borrower (the “Equity Offering” and,
together with the Senior Notes, the “Permanent Financing”). The transactions
described in this paragraph are collectively referred to herein as the
“Transactions”. Administrative Agent:    Bank of America, N.A. (“Bank of
America”) will act as sole and exclusive administrative for the Lenders (the
“Administrative Agent”). Sole Lead Arranger and Sole Bookrunner:    Merrill
Lynch, Pierce, Fenner & Smith Incorporated (“MLPFS”) will act as sole and
exclusive lead arranger and sole and exclusive bookrunner for the Bridge
Facility (the “Lead Arranger”). Lenders:    Bank of America and other banks,
financial institutions and institutional lenders selected by the Lead Arranger
in accordance with the Commitment Letter (excluding Disqualified Lenders).
Bridge Facility:    A 364-day senior unsecured bridge term loan credit facility
in an aggregate principal amount in U.S. dollars of $5.0 billion (the “Bridge
Facility”).

 

A-1



--------------------------------------------------------------------------------

Purpose:    The proceeds shall be used by the Borrower solely (i) to pay all or
a portion of the Acquisition Consideration and (ii) to pay the Transaction
Costs. Availability:    Subject to the conditions precedent set forth in Section
5 of the Commitment Letter and Exhibit B to the commitment Letter, the Lenders
will make the Bridge Facility available on the Closing Date contemporaneously
with the consummation of the Acquisition. Documentation:    The definitive
documentation for the Bridge Facility (the “Credit Documentation”) shall, except
as expressly set forth in this Term Sheet and the Fee Letter, be based on and
consistent with the Credit Agreement dated as of December 16, 2013, among the
Borrower, JPMorgan Chase Bank, N.A., as administrative agent, and the other
lenders and agents party thereto (as amended, amended and restated, supplemented
or otherwise modified from time to time prior to the Closing Date, the “Existing
Credit Agreement”) subject to modifications to be reasonably agreed, including
to reflect the Transactions and the Administrative Agent’s customary
administrative and mechanical provisions and the inherent differences between
revolving credit facilities and term loan facilities. The Credit Documentation
will be negotiated in good faith giving due regard to the Existing Credit
Agreement and will contain only those conditions to borrowing, mandatory
prepayments, representations, warranties, covenants and events of default
expressly set forth (or referred to) in this Term Sheet (subject to modification
in accordance with the flex provisions of the Fee Letter) and other terms and
provisions to be mutually agreed upon. This paragraph, the “Documentation
Principles”. Interest Rates and Fees:    As set forth in Annex I hereto.
Calculation of Interest and Fees:    Other than calculations in respect of
interest at the Adjusted Base Rate at times when the Base Rate is based on the
Prime Rate (which shall be made on the basis of actual number of days elapsed in
a 365/366 day year), all calculations of interest and fees shall be made on the
basis of actual number of days elapsed in a 360-day year. Cost and Yield
Protection:    Customary for transactions and facilities of this type consistent
with the Documentation Principles, including, without limitation, in respect of
breakage or redeployment costs, increased costs, and changes in capital or
liquidity requirements (including pursuant to Dodd-Frank or Basel III),
illegality, unavailability and clear of withholding or other taxes. Maturity:   
The Bridge Facility will mature on the date that is 364 days after the Closing
Date (the “Maturity Date”). Scheduled Amortization:    None.

 

A-2



--------------------------------------------------------------------------------

Mandatory Prepayments and Commitment Reductions:   

On or prior to the Closing Date, the aggregate commitments in respect of the
Bridge Facility under the Commitment Letter or under the Credit Documentation
(as applicable) shall be permanently reduced, and after the Closing Date, the
aggregate loans under the Bridge Facility shall be prepaid, in each case,
dollar-for-dollar, by the following amounts (in each case subject to exceptions
to be agreed):

 

(a) 100% of the net cash proceeds of all asset sales or other dispositions of
property by the Borrower and its subsidiaries (other than (w) dispositions of
obsolete or unused assets, (x) sales or other dispositions in the ordinary
course of business, (y) rig sale and leasebacks in accordance with past
practices and (z) other sales or dispositions in an aggregate amount not to
exceed $100,000,000) (including proceeds from the sale or issuance of stock of
any subsidiary of the Borrower to a third person), subject to additional
exceptions to be agreed upon;

 

(b) 100% of the net cash proceeds received by the Borrower or its subsidiaries
from any incurrence of debt for borrowed money (including, without limitation,
any Senior Notes) other than (i) any intercompany debt of the Borrower or any of
its subsidiaries, (ii) any debt of the Borrower or any of its subsidiaries
incurred under the Existing Credit Agreement (x) in the ordinary course of
business, (y) for the purpose of funding the earnest money deposit due under
Section 2 of the Acquisition Agreement on or about the date of the execution
thereof or (z) without duplication of the preceding clause (y), for the purpose
of financing the Acquisition, including financing the Acquisition Costs, in an
aggregate amount not to exceed $200,000,000 (but, for the avoidance of doubt,
all other debt incurred under the Existing Credit Agreement for the purpose of
financing the Acquisition, including financing Transaction Costs (except as
explicitly permitted above) shall be subject to the dollar-for dollar prepayment
requirement under the Bridge Facility), (iii) any commercial paper issued in the
ordinary course of business, (iv) short-term working capital facilities and
ordinary-course capital lease, purchase money and equipment financings and (v)
other debt for borrowed money to be agreed upon; and

   (c) 100% of the net cash proceeds received from any issuance of equity or
equity-linked securities (in a public offering or private placement) by the
Borrower, subject to exceptions to be agreed upon.    In addition, the
commitments shall terminate on the earliest of (x) March 15, 2015, (y) the
closing of the Acquisition and (z) the date that the Acquisition Agreement is
terminated or expires or pursuit of the Acquisition is abandoned. Change of
Control:    Upon the occurrence of a Change in Control (as defined in the
Existing Credit Agreement), the Borrower will also be required to offer to
prepay the outstanding principal amount of loans under the Bridge Facility
following the occurrence of a Change of Control at 100% of the outstanding
principal amount thereof, plus accrued and unpaid interest to the date of
repayment.

 

A-3



--------------------------------------------------------------------------------

Optional Prepayments and Commitment Reductions:    The Bridge Facility may be
prepaid at any time in whole or in part without premium or penalty, upon written
notice, at the option of the Borrower, except that any prepayment of Eurodollar
advances other than at the end of the applicable interest periods therefor shall
be made with reimbursement for any funding losses and redeployment costs of the
Lenders resulting therefrom consistent with the provisions of the Existing
Credit Agreement. The commitment under the Bridge Facility may be reduced
permanently or terminated by the Borrower at any time without premium or
penalty. Conditions Precedent to Borrowing on the Closing Date:    The borrowing
under the Bridge Facility on the Closing Date will be subject solely to the
conditions precedent set forth in Section 5 of the Commitment Letter and Exhibit
B to the Commitment Letter. Representations and Warranties:    Consistent with
the Documentation Principles and limited to the following: (i) organization;
powers; (ii) authorization and validity; (iii) financial condition; (iv) ERISA
matters; (v) no defaults or events of default; (vi) accuracy of information;
(vii) margin regulations; (viii) taxes (ix) no liens; (x) no material litigation
(xi) no conflicts with contracts or organizational documents; (xii) required
material governmental or third party approvals or consents; (xiii) investment
company status; (xiv) compliance with laws and orders; (xv) anti-terrorism laws;
and (xvi) anti-corruption laws and sanctions; (xvii) since December 31, 2013,
there shall not have occurred a material adverse effect in or affecting the
business, properties, financial condition or results of operation of the
Borrower and its subsidiaries, taken as a whole, and (xviii) solvency as of the
Closing Date (after giving effect to the Transactions) of the Borrower and its
subsidiaries on a consolidated basis (with solvency to be defined in a manner
consistent with the solvency certificate to be delivered in the form set forth
in Annex I attached hereto). Covenants:    Consistent with the Documentation
Principles and limited to the following:    (a)    Affirmative Covenants: (i)
financial statements and other information (including, without limitation,
audited annual financial statements and quarterly unaudited financial
statements, compliance certificates, notices of material litigation and
proceedings, material ERISA events and liabilities, independent firm of
petroleum engineers audit

 

A-4



--------------------------------------------------------------------------------

      report, notices of defaults and other business and financial information
as any lender shall reasonably request); (ii) books and records; inspection
rights; (iii) conduct of business; existence; (iv) maintenance of insurance; (v)
payment of taxes and other obligations; (vi) compliance with laws (including,
without limitation, ERISA, U.S.A. Patriot Act, anti-corruption laws and laws
against sanctioned persons); (vii) maintenance of properties; (viii) use of
proceeds; and (ix) designation of unrestricted subsidiaries and redesignation of
unrestricted subsidiaries as restricted subsidiaries.    (b)    Negative
Covenants: Restrictions on (i) fundamental changes; (ii) liens; (iii)
indebtedness of subsidiaries; (iv) use of proceeds in violation of
anti-corruption laws and sanctions; and (v) investments in unrestricted
subsidiaries.    (c)    Financial Covenant: Maximum Consolidated Debt to
Capitalization Ratio of 60.0%, calculated in the same manner as the Existing
Credit Agreement as in effect on the date hereof (the “Financial Covenant”).
Events of Default:    Consistent with the Documentation Principles and limited
to the following, (i) any representation or warranty proving to have been
inaccurate in any material respect when made or confirmed; (ii) payment
defaults; (iii) breach of certain covenants; (iv) other breaches of the Credit
Documents; (v) customary ERISA defaults; (vi) cross-defaults to other
indebtedness greater than $100.0 million; (vii) bankruptcy and insolvency
defaults; (viii) monetary judgment defaults greater than $100.0 million; and
(ix) unenforceability of certain Credit Documents. Assignments and
Participations:    Prior to the Closing Date, the Lenders will be permitted to
assign (except to Disqualified Lenders) commitments under the Bridge Facility
with the consent of the Borrower (not to be unreasonably withheld); provided
that such consent of the Borrower shall not be required (i) if such assignment
is made to another Lender under the Bridge Facility or an affiliate or approved
fund of any such Lender or (ii) if such assignment is made to a Permitted
Assignee. From and after the Closing Date, the Lenders will be permitted to
assign (except to Disqualified Lenders) loans under the Bridge Facility in
consultation with, but without the consent of, the Borrower; provided that,
prior to the Maturity Date, unless a payment or bankruptcy default has occurred
and is at such time continuing, and except with respect to assignments to
Permitted Assignees, Lenders or affiliates or approved funds of Lenders, and
unless a Demand Failure Event (as defined in the Fee Letter) has occurred, the
consent of the Borrower shall be required (such consent not to be unreasonably
withheld or delayed). Each assignment will be in minimum amounts to be agreed.
The Borrower shall be deemed to have consented to any assignment if it shall
have failed to respond to a request for consent within five business days. All

 

A-5



--------------------------------------------------------------------------------

   assignments shall require the consent of the Administrative Agent. The
Lenders will be permitted to sell participations in loans and commitments
without restriction (except to Disqualified Lenders). Voting rights of
participants shall be limited to significant matters such as changes in amount,
rate and maturity date. An assignment fee in the amount of $3,500 will be
charged with respect to each assignment unless waived by the Administrative
Agent. Waivers and Amendments:    Amendments and waivers of the provisions of
the Credit Documentation will require the approval of Lenders holding advances
and commitments representing more than 50% of the aggregate advances and
commitments under the Bridge Facility (the “Required Lenders”), except that the
consent of each Lender will be required with respect to, among other things, (i)
increases in commitment amount of such Lender, (ii) reductions of principal,
interest, or fees payable to such Lender (other than waivers of a default,
default interest or mandatory prepayments) and (iii) extensions of scheduled
maturities or times for payment of the loans or commitments of such Lender.
Indemnification:    The Borrower will indemnify and hold harmless the
Administrative Agent, the Lead Arranger, each Lender and each of their
affiliates and their officers, directors, employees, agents and advisors (each,
an “Indemnified Party”) from and against all reasonable and documented
out-of-pocket losses, liabilities, claims, damages or expenses arising out of or
relating to the Transactions, the Bridge Facility, the Borrower’s use of loan
proceeds or the commitments, including, but not limited to, reasonable fees,
disbursements and other charges of one firm of counsel for all Commitment
Parties and Lenders and, if necessary, one firm of local counsel in each
appropriate jurisdiction, except, in each case, to the extent such losses,
liabilities, claims, damages or expenses are determined by a final
non-appealable judgment of a court of competent jurisdiction to have resulted
from such Indemnified Party’s or Related Indemnified Party’s gross negligence,
bad faith or willful misconduct, a material breach of the Credit Documentation
by any such persons or disputes between and among indemnified persons (other
than disputes involving claims against the Administrative Agent or any Lead
Arranger, each in its capacity as such). This indemnification shall survive and
continue for the benefit of all such persons or entities, notwithstanding any
failure of the Bridge Facility to close. Governing Law:    New York. Expenses:
   The Borrower will pay all reasonable and documented out-of-pocket costs and
expenses associated with the preparation, due diligence, administration,
syndication and enforcement of all Credit Documentation, including, without
limitation, the legal fees and expenses of the Davis Polk & Wardwell LLP or
otherwise retained with the Borrower’s consent (such consent not to be
unreasonably withheld or delayed). The Borrower will also pay the reasonable and
documented out-of-pocket expenses of each Lender in connection with the
enforcement of any of the Credit Documentation related to the Bridge Facility.

 

A-6



--------------------------------------------------------------------------------

Counsel to the Administrative Agent:    Davis Polk & Wardwell LLP.
Miscellaneous:    Each of the parties shall (i) waive its right to a trial by
jury and (ii) submit to New York jurisdiction.

 

A-7



--------------------------------------------------------------------------------

ANNEX I

TO EXHIBIT A

 

Interest Rates:    The interest rates per annum applicable to the Bridge
Facility will be, at the option of the Borrower (i) Adjusted LIBO Rate
(calculated on a 360-day basis) plus the Applicable LIBOR Margin (as hereinafter
defined) or (ii) the Adjusted Base Rate plus the Applicable Base Rate Margin (as
hereinafter defined).    The Borrower may select interest periods of one, two,
three or six months (and, if agreed to by all relevant Lenders, twelve months)
for Eurodollar advances. Interest shall be payable at the end of the selected
interest period, but no less frequently than quarterly.    “Adjusted LIBO Rate”
and “Adjusted Base Rate” will have the meanings substantially consistent with
the Existing Credit Agreement. Default Interest:    During the continuance of an
event of default, the Required Lenders may, at their option and by notice to the
Borrower, declare that each loan shall bear interest for the remainder of the
applicable interest period at the rate otherwise applicable to such loan plus
2%, provided that such default interest rate shall apply automatically upon a
bankruptcy or insolvency-related event of default. Applicable LIBOR Margin:   

 

Ratings

   ³BBB+/Baa1      BBB/Baa2      BBB–/Baa3      BB+/Ba1      £BB–/Ba2  

Closing Date through 89 days following the Closing Date

     125.0 bps         137.5 bps         150.0 bps         162.5 bps        
175.0 bps   

90th day following the Closing Date through 179th day following the Closing Date

     150.0 bps         162.5 bps         175.0 bps         187.5 bps        
200.0 bps   

180th day following the Closing Date through 269th day following the Closing
Date

     175.0 bps         187.5 bps         200.0 bps         212.5 bps        
225.0 bps   

From the 270th day following the Closing Date

     200.0 bps         212.5 bps         225.0 bps         237.5 bps        
250.0 bps   

The Applicable LIBOR Margin is based on public ratings from S&P for the
Borrower’s long-term issuer credit rating and Moody’s for the Borrower’s senior
unsecured debt rating (the “Public Debt Rating”). If the Borrower is split-rated
and the ratings differential is one level, the higher rating will apply. If the
Borrower is split-rated and the ratings differential is two levels or more, the
rating next below the higher of the split-ratings will apply. If the rating
system of Moody’s or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, the Borrower
and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable LIBOR Margin shall be determined by reference to the rating most
recently in effect prior to such change or cessation.

 

B-1



--------------------------------------------------------------------------------

Applicable Base Rate Margin:    The greater of (i) 0% and (ii) the Applicable
LIBOR Margin minus 1.0%. Duration Fees:    The Borrower will pay a fee (the
“Duration Fee”), for the ratable benefit of the Lenders, in an amount equal to
(i) 0.50% of the aggregate principal amount of the loans under the Bridge
Facility outstanding on the date which is 90 days after the Closing Date, due
and payable in cash on such 90th day (or if such day is not a business day, the
next business day); (ii) 0.75% of the aggregate principal amount of the loans
under the Bridge Facility outstanding on the date which is 180 days after the
Closing Date, due and payable in cash on such 180th day (or if such day is not a
business day, the next business day); and (iii) 1.00% of the aggregate principal
amount of the loans under the Bridge Facility outstanding on the date which is
270 days after the Closing Date, due and payable in cash on such 270th day (or
if such day is not a business day, the next business day). Undrawn Fees:    The
Borrower will pay a fee (the “Undrawn Fee”), for the ratable benefit of the
Lenders, in an amount equal to 0.20% of the undrawn portion of the commitments
in respect of the Bridge Facility, payable upon the earlier of (i) termination
or expiration of the commitments under the Bridge Facility and (ii) the Closing
Date (the “Fee Payment Date”), calculated based on the number of days (if any)
elapsed in a 360-day year, from and including the later of the date that is 35
days after the date the Borrower executed and delivered the Commitment Letter
and the date of execution of the Credit Documentation to but excluding the Fee
Payment Date.

 

B-2



--------------------------------------------------------------------------------

EXHIBIT B

CONDITIONS PRECEDENT TO CLOSING

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Exhibit B is attached.

The initial borrowing under the Bridge Facility will be subject to the following
additional conditions precedent:

(i) The Acquisition Agreement (including all schedules and exhibits thereto) and
all other related documentation shall be satisfactory to the Lead Arranger (it
being understood that the Acquisition Agreement delivered to the Lead Arranger
at 7:49 p.m. (New York City time) on October 13, 2014 is satisfactory. The
Acquisition and the other Transactions shall be consummated substantially
concurrently with the funding under the Bridge Facility in all material respects
in accordance with the Acquisition Agreement and the Acquisition Agreement shall
not have been amended or modified, and no condition shall have been waived or
consent granted, in any respect that is materially adverse to the Lenders or the
Lead Arranger without the Lead Arranger’s prior written consent; it being
understood and agreed that (w) any decrease in the Acquisition Consideration in
excess of 10% that is not accompanied by a dollar-for-dollar reduction in
commitments in respect of the Bridge Facility, (x) any increase in Acquisition
Consideration (other than any such increase made pursuant to the terms of the
Acquisition Agreement in excess of 10%), (y) any amendment or modification to,
waiver of or consent under Section 5.10, 5.14, 6.4 (except for modifications to
Exhibit G contemplated by clause (z) below), 6.5 or 6.6 (as it relates to the
obligations under 5.10 and 5.14 only) of the Acquisition Agreement or (z) any
modification to Exhibit G of the Acquisition Agreement, or any consent letter
countersigned by Statoil USA Onshore Properties Inc. pursuant to Section 6.4(a)
of the Acquisition Agreement, that contemplates the Borrower not seeking, or
relinquishing operatorships so that it would not hold, operatorship of
substantially all of the Acquired Business, shall in each case be deemed to be a
modification that is materially adverse to the Lenders; and

(ii) The Lead Arranger shall have received for the Borrower (a) U.S. GAAP
audited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows for the three most recent fiscal years ended
at least 60 days prior to the Closing Date, (b) U.S. GAAP unaudited consolidated
and (to the extent available) consolidating balance sheets and related
statements of income, stockholders’ equity and cash flows for each subsequent
fiscal quarter ended at least 40 days before the Closing Date, which financial
statements shall meet the requirements of Regulation S-X under the Securities
Act of 1933, as amended, and all other accounting rules and regulations of the
SEC promulgated thereunder applicable to a registration statement under such Act
on Form S-1 and (c) to the extent it would be customary or required to include
such reports in any Offering Document with respect to Permanent Securities,
reserve reports with respect to the oil and gas properties owned by the Borrower
(and its subsidiaries), including the Acquired Business; it being agreed that
the filing of such financial statements or reports with the Securities Exchange
Commission on Form 10-Q or Form 10-K, as applicable, by the Borrower shall
satisfy the applicable delivery requirement under this paragraph (ii).

 

B-1



--------------------------------------------------------------------------------

(iii) The Lead Arranger shall have received a pro forma consolidated balance
sheet and related pro forma consolidated statement of income of the Borrower as
of and for the most recent fiscal year and for the most recent fiscal quarter
periods for which financial statements have been delivered pursuant to paragraph
(ii) above, prepared after giving effect to the Transactions as if the
Transactions had occurred as of such date (in the case of such balance sheet) or
at the beginning of such period (in the case of the income statement), which pro
forma financial statements shall meet the requirements of Regulation S-X under
the Securities Act of 1933, as amended, and all other accounting rules and
regulations of the SEC promulgated thereunder applicable to a registration
statement under such Act on Form S-1.

(iv) (A) The Administrative Agent shall have received customary legal opinions,
corporate organizational documents, good standing certificates, resolutions and
other customary closing certificates, and a borrowing notice and (B) the
Acquisition Agreement Representations and the Specified Representations shall be
true and correct in all material respects as of the Closing Date.

(v) The Administrative Agent shall have received a certificate from the chief
financial officer of the Borrower in the form set forth in Annex I attached
hereto.

(vi) The Borrower (i) shall have a monitored Public Debt Rating from each of S&P
and Moody’s and (ii) shall be in pro forma compliance with the Financial
Covenant giving pro forma effect to the Transactions, and shall have a delivered
an officer’s certificate setting forth reasonably detailed calculation of such
compliance.

(vii) The Lead Arranger, the Administrative Agent and the Lenders shall have
received all fees and reasonable out-of-pocket invoiced expenses required to be
paid on or prior to the Closing Date pursuant to the Fee Letter or otherwise, to
the extent invoiced at least three (3) business days prior to the Closing Date
(or such later date as the Borrower may reasonably agree).

(viii) The Lead Arranger shall have received, at least five business days prior
to the Closing Date, all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the PATRIOT
Act, to the extent reasonably requested in writing at least 10 business days
prior to the Closing Date.

 

B-2



--------------------------------------------------------------------------------

ANNEX I

SOLVENCY CERTIFICATE

To the Administrative Agent and each of the Lenders party to the Credit
Agreement referred to below:

I, the undersigned chief financial officer of Southwestern Energy Company, a
Delaware corporation (the “Borrower”), in that capacity only and not in my
individual capacity (and without personal liability), do hereby certify as of
the date hereof, and based upon facts and circumstances as they exist as of the
date hereof (and disclaiming any responsibility for changes in such facts and
circumstances after the date hereof), that:

1. This certificate is furnished to the Administrative Agent and the Lenders
pursuant to Section      of the Credit Agreement, dated as of
                    , among Southwestern Energy Company, the lenders party
thereto and Bank of America, N.A., as agent (the “Credit Agreement”). Unless
otherwise defined herein, capitalized terms used in this certificate shall have
the meanings set forth in the Credit Agreement.

2. For purposes of this certificate, the terms below shall have the following
definitions:

(a) “Fair Value”

The amount at which the assets (both tangible and intangible), in their
entirety, of Borrower and its Subsidiaries taken as a whole would change hands
between a willing buyer and a willing seller, within a commercially reasonable
period of time, each having reasonable knowledge of the relevant facts, with
neither being under any compulsion to act.

(b) “Present Fair Salable Value”

The amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets of Borrower and its Subsidiaries taken
as a whole are sold with reasonable promptness in an arm’s-length transaction
under present conditions for the sale of comparable business enterprises insofar
as such conditions can be reasonably evaluated.

(c) “Liabilities”

The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of Borrower and its Subsidiaries taken as a
whole, as of the date hereof after giving effect to the consummation of the
Transactions, determined in accordance with GAAP consistently applied.

(d) “Will be able to pay their Liabilities as they mature”

For the period from the date hereof through the Maturity Date, Borrower and its
Subsidiaries taken as a whole will have sufficient assets and cash flow to pay
their Liabilities as

 

B-1



--------------------------------------------------------------------------------

those liabilities mature or (in the case of contingent Liabilities) otherwise
become payable, in light of business conducted or anticipated to be conducted by
the Loan Parties as reflected in the projected financial statements and in light
of the anticipated credit capacity.

(e) “Do not have Unreasonably Small Capital”

Borrower and its Subsidiaries taken as a whole after consummation of the
Transactions is a going concern and has sufficient capital to reasonably ensure
that it will continue to be a going concern for the period from the date hereof
through the Maturity Date. I understand that “unreasonably small capital”
depends upon the nature of the particular business or businesses conducted or to
be conducted, and I have reached my conclusion based on the needs and
anticipated needs for capital of the business conducted or anticipated to be
conducted by the Loan Parties as reflected in the projected financial statements
and in light of the anticipated credit capacity.

3. For purposes of this certificate, I, or officers of Borrower under my
direction and supervision, have performed the following procedures as of and for
the periods set forth below.

(a) I have reviewed the financial statements (including the pro forma financial
statements) referred to in Section      of the Credit Agreement.

(b) I have knowledge of and have reviewed to my satisfaction the Credit
Agreement.

(c) As chief financial officer of Borrower, I am familiar with the financial
condition of Borrower and its Subsidiaries.

4. Based on and subject to the foregoing, I hereby certify on behalf of Borrower
that after giving effect to the consummation of the Transactions, it is my
opinion that (i) the Fair Value of the assets of Borrower and its Subsidiaries
taken as a whole exceeds their Liabilities, (ii) the Present Fair Salable Value
of the assets of Borrower and its Subsidiaries taken as a whole exceeds their
Liabilities; (iii) Borrower and its Subsidiaries taken as a whole do not have
Unreasonably Small Capital; and (iv) Borrower and its Subsidiaries taken as a
whole will be able to pay their Liabilities as they mature.

* * *

 

B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this certificate to be executed on its
behalf by chief financial officer as of the date first written above.

 

SOUTHWESTERN ENERGY COMPANY By:  

 

  Name:   Title:

 

B-3